Case 2?

Oo mA NY WD Nn fF. W NY KF

MMO wo NO NHN NY NY NO HN NO He He He HE HF HE Ee Ee se
on Nn On fF. WY NYO KF CO UO WANA WD a ff WW NYO KF OS

 

'19-cv-03540-TJH-MRW Document 37 Filed 01/04/21 Pagelof2 Page ID #:156

Peter Afrasiabi Esq. (Bar No. 193336)
pafrasiabi@onellp.com

ONE LLP

4000 MacArthur Boulevard
East Tower, Suite 500
Newport Beach, CA 92660
Telephone: (949) 502-2870
Facsimile: (949) 258-5081

Joanna Ardalan, Esq. (Bar No. 285384)
jardalan@onellp.com

ONE LLP

9301 Wilshire Boulevard, Penthouse Suite
Beverly Hills, CA 90210

Telephone: (310) 866-5157

Facsimile: (310) 943-2085

Attorneys for Plaintiff

Backgrid USA, Inc.

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

BACKGRID USA, INC., a
California corporation,

Hon. Terry J. Hatter, Jr.

Plaintiff, JUDGMENT [JS-6]

V.

BRANDON SCOTT SESSOMS, aka
B. SCOTT, an individual, and DOES

1-10, inclusive,

Defendants.

 

 

 

 

JUDGMENT

Case No. 2:19-cv-03540-TJH(MRWx)

 
Case 2:

©o wna ND Nn fF. W NY Ke

MMO wo NO NHN NO NHN NO HN NO KH HF He KF HF HE FEF Ee O_o
on Nn On Ff. WY NYO KF CO UO WAN WD a f& WW NYO KF CO

D

 

 

19-cv-03540-TJH-MRW Document 37 Filed 01/04/21 Page2of2 Page ID #:157

This Judgment is entered by Stipulation of the Parties. (Dkt_ 30.)

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that
judgment shall be entered against Brandon Scott Sessom for $90,000 to which Defendant
Brandon Scott Sessoms shall pay to Plaintiff Backgrid USA, Inc. the monetary sum of
ninety thousand dollars ($90,000.00) for the breach of and only the breach of the
settlement agreement dated February 10, 2020.

Backgrid USA, Inc. is also entitled to attorneys’ fees and costs incurred in
enforcing this stipulated judgment.

The filing or enforcement of this Stipulation for Entry of Judgment does not
constitute an admission of liability by any of the Parties with respect to any cause of
action alleged or that could have been alleged in Civil Action No. 2:19-cv-03540.

The monetary sum of ninety thousand dollars ($90,000.00) shall be offset by any

monies already paid at any time by Defendant Brandon Scott Sessoms from February 10,

 

2020 to the date.
IT IS SO ORDERED.
Hon. rryHatter, Jr.
UN ponyh STATES A JUDGE
CC: FISCAL
2

 

JUDGMENT

 
